Citation Nr: 1742901	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot and ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1959 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting service connection for right sinus tarsitis and tibialis tendinitis.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's right sinus tarsitis and tibialis tendinitis are related to service.  


CONCLUSION OF LAW

The criteria are met for service connection for right sinus tarsitis and tibialis tendinitis.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record shows the Veteran sprained his ankle in January 1959.  He was given an ace bandage to wrap it and told to refrain from marching for two days.  

The Veteran asserts that he was not permitted to sit out from marching, and that his ankle continued to give him problems from that time forward.  He reports that he purchased paratrooper boots with his own money on the advice of a fellow soldier, as he was told they provided additional support, and that is what he wore during his service.  He reports that he had continued to have pain and other problems afterwards.  He and his wife also report that the Veteran has had an altered gait since service, which caused him to wear out the heel of his right shoes.  

The medical records do show a diagnosis of post-traumatic arthritis, but it is unclear how the physician arrived at this conclusion, as none of the X-rays of record show arthritis.  The only X-ray report of record, in March 2013, do not show degenerative chances, and the January 2017 VA examiner reported that X-rays taken for the examination were normal.  Accordingly, the preponderance of the evidence weighs against a finding that he has arthritis.  

Nevertheless, the record clearly shows objective symptoms of pain and swelling, as well as treatment for the same, and he has also been diagnosed with sinus tarsitis and tibialis tendinitis.

The remaining question is whether these current symptoms and diagnoses are related to the incident in service.    

The January 2017 VA examiner opined against a relationship to service.  He indicated the Veteran had a minor sprain while in service but reported continued pain since that time.  He indicated the X-rays were normal, except for a calcaneal spur.  He indicated that none of the Veteran's symptoms (without listing them) were caused by a sprain, and that his symptoms were more likely related to shoe ware.  The Board notes that the examiner did not appear to take the Veteran's statements into consideration, including his comments regarding having an altered gait and wearing down his right shoes unevenly in comparison to this left.  He also did not confirm whether the Veteran had any other diagnoses, and did not order any other diagnostic tests aside from the X-ray.   

The Veteran reports that he did not obtain treatment for his ankle until more recently.  He reports that a treating physician diagnosed arthritis and attributed it to the injury in service.  The Veteran reports that he was told that he likely fractured his ankle at that time, since the Veteran has had no other right ankle injury.  He further reports that the doctor acknowledged the lengthy period of time between the injury and when he sought treatment, but nevertheless attributed his pain and other symptoms to that injury.  He and his wife have submitted multiple statements reiterating these facts.  The Veteran's sisters also submitted statements reporting they recalled their brother complaining about his ankle while in service and after he returned home from service.

The Veteran has reported the above facts to his VA treatment providers, who have not questioned or disputed his theory of causation.  Indeed, in August 2013, his VA treatment provider attributed his symptoms to the injury in service.  

Given the above evidence, the Board finds that service connection is warranted for sinus tarsitis and tibialis tendinitis of the right ankle and foot.  The Veteran and his wife are competent to report his observable symptoms since service.  The Veteran is competent to report that he has had pain since the incident injury.  The Board finds their statements regarding his symptoms to be credible.  His doctors have accepted that his reported injury has caused his current symptoms.  The Board finds the VA examination report, which does not take all of the evidence into consideration, is outweighed by the other evidence that supports service connection.  Accordingly, in resolving all doubt in the Veteran's favor, service connection is granted.


ORDER

Service connection is granted for right sinus tarsitis and right tibialis tendinitis.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


